Title: To Thomas Jefferson from Edward Bancroft, 20 February 1789
From: Bancroft, Edward
To: Jefferson, Thomas



Dear Sir
London Feby. 20th. 1789

I duly received your obliging Letter of the 26th ulto. for which, and for the Communications which you propose to favour me with hereafter respecting the Liberation of Negro Slaves, I most sincerely thank you.
Mrs. Paradise will have already informed you of her arival here; since which I have taken measures towards bringing the Creditors of Mr. Paradise to acceed to the Plan which has been agreed on as proper to be offered to them, and which all things considered is I beleive the best that could be devised. Mr. Young the Attorney formerly employed by Mr. Paradise, and who by being thoroughly acquainted with his affairs, seems the properest to be again employed in what concerns the Trust Deed, has been very much engaged. We have however now prepared and sent out Letters to all the Creditors, for bringing them together on Wednesday Evening next, when the Plan will be submitted to them, and I hope accepted by them, as all of them to whom I have mentioned it, appear willing to adopt it. Mr. Young thinks however that there should be  three Trustees named, to provide against the Chances of Death, and that they had better be all Mr. Paradise’s Friends, persons acquainted with each other, and in such situations, as that the Creditors will have no objections against them, because where persons are proposed by opposite sides they are apt to think they have opposite Interests to protect, and to draw in opposition to each other. But I am utterly at a Loss who to mention on this occasion, among Mr. Paradise’s friends. Mr. Anderson, appears to me every way unexceptionable unless it should be thought proper not to have as Trustees any who may be Consignees of Mr. Paradise’s Tobacco; but on this Subject I wish to have your and Mr. Paradise’s Opinions, as soon as practicable. Mr. Young also thinks it useless to Convey to Trustees the Interest in the Funds, and that it would be more simple and natural to leave that Object as it now is, and reserve so much less to be paid by the Trustees to Mr. and Mrs. Paradise for their support, because as they have no power over any thing but Interest paid half yearly on the Capital, assigning this to Trustees will give no additional security to the Creditors and only give the Trustees the unnecessary Trouble of receiving the money with one hand and paying it out with the other; and make it necessary to extend and encumber the Deed of trust, by recitals &c. respecting this Property.—Mrs. Paradise is apprehensive that when the Deed is executed, Mr. Paradise may imprudently run into expences that will exceed the 400£ ⅌an. intended to be reserved, and that she may be exposed to want: and in order to prevent it she wishes to have £200 ⅌an. out of the £400 fixed by the Deed of Trust to be paid directly to her self, for her own Subsistence; thinking that in this way she and Mr. Paradise may be able to spend their money together so long as they can do it with Satisfaction, and that she may acquire a restraining influence over him, by intimating a disposition to spend hers separately in case he should thoughtlessly run into expences beyond the amount of their joint Allowance. I wish My Dear Sir as you have done so much toward promoting the good and tranquility of this Family that [you] would take the farther trouble of thinking upon this particular point and of Conversing with Mr. Paradise upon it, and afterwards of letting me know whether her wishes are to be complied with: Indeed I apprehend that without something of this kind she may make some difficulty about signing the Trust Deed.
I shall take an opportunity of some private Conveyance shortly, to write you more fully on Subjects respecting which you have  expressed a wish to be informed. At present we are suddenly affected here by a near prospect of seeing the King completely restored to his Health, and the exercise of his Functions, and all that has been done and projected, for the exercise of Power by other persons left wholly without Operation. Upon this prospect, the Regency Bill was yesterday postponed in the House of Lords, and this day Mr. Pitt is to make a Communication upon the Subject to the House of Commons which will I understand produce an extravagant speech from Mr. Burke.—The Report sent by the Physicians to St. James’s this day is that “his Majesty continues to make daily progress in his recovery.”
I saw Mrs. Paradise last Evening when she was very well and desirous that I should assure you of her constant and grateful remembrance. She was going to remove this Morning to No. 15 Margaret Street Cavendish Square: Mr. Anderson did not appear willing to advance any more money until the trust Deed should be executed; but I will not let her want, in the mean time.—My best Compliments and wishes Attend Mr. Paradise, and I shall always be with the highest esteem & most respectful Attachment Dear Sir Your most faithful & Devoted Humbl. Servant,

Edwd. Bancroft

